Case 1:20-cv-01492-STV Document 43 Filed 03/29/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-01492-KLM

FUEL AUTOMATION STATION, LLC,

              Plaintiff,
v.

FRAC SHACK, INC,

              Defendant.
                                                  /

               JOINT MOTION TO RESTRICT ORDER (DOCUMENT 41)

       Pursuant to D.C.COLO.LCivR 7.2, the parties hereby submit this joint motion to

restrict the Court’s Order [#41], and attach a redacted version of the Order as Exhibit 1

including the parties’ redactions.

       On July 13, 2019, Plaintiff Fuel Automation Station, LLC and Defendant Frac

Shack, Inc entered into a confidential, written settlement agreement (“the Agreement”),

in which the parties reached a complete settlement of two patent infringement lawsuits

that had been pending in the United States District Courts for the District of Colorado

and the Southern District of Texas. This matter involves an action for breach of that

Agreement. Plaintiff seeks to have the Order, and references to the Agreement in the

Order [#41], restricted from public access.

       According to D.C.COLO.LCivR 7.2,
       A motion to restrict public access shall be open to public inspection and
       shall:
              (1) identify the document or the proceeding for which restriction is
              sought;
              (2) address the interest to be protected and why such interest
              outweighs the presumption of public access (stipulations between


                                              1
Case 1:20-cv-01492-STV Document 43 Filed 03/29/21 USDC Colorado Page 2 of 4




              the parties or stipulated protective orders with regard to discovery,
              alone, are insufficient to justify restriction);
              (3) identify a clearly defined and serious injury that would result if
              access is not restricted;
              (4) explain why no alternative to restriction is practicable or why
              only restriction will adequately protect the interest in question (e.g.,
              redaction, summarization, restricted access to exhibits or portions
              of exhibits); and
              (5) identify the level of restriction sought.

       Here, the parties seek restriction of the Court’s Order denying Defendant’s

motion to dismiss. [#41]. Namely, the Parties seek restriction of the portions of that

order that recite or refer to portions of the confidential settlement agreement. The

parties have an interest in preserving the confidentiality of their settlement agreement.

See, e.g., Early v. Aurora Corp. Plaza, LLC, No. 16-cv-4174-DDC-KGG, 2017 U.S. Dist.

LEXIS 127375, at *2 (D. Kan. Aug. 10, 2017) (recognizing that “the interest in

preserving the result of confidential settlement negotiations outweighs the public interest

in accessing the settlement agreement”). Moreover, allowing a confidential settlement

agreement to become public would chill future settlement efforts. And allowing the

public to see the Agreement would be further prejudicial to both parties from a business

standpoint, as it could allow the parties’ competitors and customers to gain access to

sensitive and confidential competitor information.

       Regarding alternatives to restriction, Plaintiff has attached as Exhibit 1 a

redacted version of the Order [#41] for public access.




                                               2
Case 1:20-cv-01492-STV Document 43 Filed 03/29/21 USDC Colorado Page 3 of 4




Dated: March 29, 2021                   Respectfully Submitted,

/s/ Steven Susser                       /s/ Corby R. Vowell
Steven Susser                           Corby R. Vowell
Alex Szypa                              Jeffrey D. Parks
CARLSON, GASKEY & OLDS, PC              Friedman, Suder & Cooke
400 W. Maple Rd., Suite 350             604 East Fourth Street, Suite 200
Birmingham, MI 48009                    Fort Worth, Texas 76102
(248) 988-8360                          (817) 334-0400
ssusser@cgolaw.com                      vowell@fsclaw.com
aszypa@cgolaw.com                       parks@fsclaw.com

Attorneys for Plaintiff                 Attorneys for Defendant




                                    3
Case 1:20-cv-01492-STV Document 43 Filed 03/29/21 USDC Colorado Page 4 of 4




                            CERTIFICATE OF SERVICE

      I certify that on March 29, 2021, I filed the foregoing document: JOINT MOTION
TO RESTRICT ORDER (DOCUMENT 41) via the Court’s ECF electronic filing system
which will serve all counsel of record.


                                       /s/ Steven Susser
                                       Steven Susser
                                       Alex Szypa
                                       CARLSON, GASKEY & OLDS, PC
                                       400 W. Maple Rd., Suite 350
                                       Birmingham, MI 48009
                                       (248) 988-8360
                                       ssusser@cgolaw.com
                                       aszypa@cgolaw.com

                                       Attorneys for Plaintiff
